GUNTHER, Judge.
Appellant, Jeffrey Nichols, former husband below, appeals a trial court order which established and domesticated a New York foreign support order, denied his petition for modification and ordered Appellant to pay arrearage for alimony and child support. We affirm in all respects except one. As conceded by the former wife at oral argument, the payment of periodic, permanent alimony should have terminated upon her remarriage. See Keister v. Keister, 458 So.2d 82 (Fla. 4th DCA 1984), rev. denied, 466 So.2d 217 (Fla.1985); Friedman v. Schneider, 52 So.2d 420 (Fla.1951). Accordingly, this case is reversed and remanded with directions to the trial court to reduce the arrearage awarded by the amount of alimony which accrued after the former wife remarried.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
POLEN and FARMER, JJ., concur.